MEMORANDUM **
Cesar Peralta Escalante, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision granting voluntary departure. We dismiss the petition for review.
We lack jurisdiction to consider Peralta Escalante’s contentions regarding the agency’s denial of cancellation of removal as addressed in the BIA’s August 9, 2011, order, where this petition for review is not timely as to that order. See 8 U.S.C. § 1262(b)(1) (“The petition for review must be filed not later than 30 days after the date of the final order of removal.”); Pinto v. Holder, 648 F.3d 976, 986 (9th Cir. 2011) (a BIA order denying relief from removal, but remanding for voluntary departure proceedings, is a final order of removal); Rizo v. Lynch, 810 F.3d 688, 691 (9th Cir. 2016) (clarifying that Abdisalan v. Holder, 774 F.3d 617 (9th Cir. 2014), does not disrupt the Pinto line of cases).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.